


COURT OF APPEAL FOR ONTARIO

CITATION:
Vokes
    Estate v. Palmer, 2012 ONCA 510

DATE: 20120724

DOCKET: C53990

Simmons, Juriansz and Epstein JJ.A.

BETWEEN

The Estate of Michelle Vokes, deceased, Bradley
    Vokes, Madison Vokes and Abigail Vokes, by their Litigation Guardian, Bradley
    Vokes

Plaintiffs/Respondents

and

Randall A. Palmer by his Litigation Guardian,
    Marnie Palmer, and
Ing Insurance Company of Canada

Defendants/
Appellant

David R. Young and Kevin Bridel, for the appellant

James L. Vigmond and Adam R. Little, for the respondents

Heard: July 16, 2012

On appeal from the judgment of Justice John R. Sproat of
    the Superior Court of Justice, sitting with a jury, dated June 16, 2011.

ENDORSEMENT

[1]

This appeal arises from a jurys verdict in an action involving a fatal
    motor vehicle accident. The deceased, Michelle Vokes, was pregnant and
    approaching her delivery date. The unborn child did not survive the accident.
    Ms. Vokes was survived by her husband and two young daughters aged five and
    three.

[2]

In oral argument, the appellant advanced three
    of the issues raised in its factum.

[3]

First, the appellant argued that the trial judge
    erred in his instructions concerning the duty owed by Ms. Vokes on entering a
    highway under s. 139(1) of the
Highway Traffic Act
, R.S.O. 1990, c. H.8.

[4]

In the course of vetting his draft jury charge
    with counsel, the trial judge said he intended to omit the emphasized words set
    out below from his draft instructions concerning this duty:

That section therefore imposes a
very
    positive

duty on Michelle Vokes in this case,
    breach of which would
clearly

constitute
    negligence. On the other hand, this
positive

duty on Ms. Vokes does not relieve Mr. Palmer who was operating his
    motor vehicle on the [through] highway from exercising ordinary care in the
    circumstances.

The trial judge subsequently charged
    the jury using the modified language.

[5]

The appellant claims that the trial judges
    modified language departs from standard language used in other cases to
    describe the duty on a driver entering a highway and that the trial judges
    modification improperly diminishes the extent of that duty.

[6]

We disagree. First, we note that trial counsel
    for the appellant did not object to these changes in the language of the draft
    jury charge when the trial judge said he intended to make them. Moreover, at
    the conclusion of the trial judges charge, which included the modified
    language, trial counsel for the appellant not only again failed to object but
    also went further and described the jury charge as an exercise in perfection.

[7]

While a failure to object is not always fatal in
    a civil jury trial, an appellate court is entitled to give it considerable
    weight:
Marshall v. Watson Wyatt & Co.
(2002), 57 O.R. (3d) 813, 209 D.L.R. (4th) 411 (C.A.)
. In the
absence of
    an objection at trial, in most instances, an alleged misdirection or
    non-direction will not result in a new trial in a civil case unless the
    appellant can show that a substantial wrong or miscarriage of justice has
    occurred:
Pietkiewicz v. Sault Ste. Marie District Roman Catholic
    Separate School Board
(2004), 71 O.R. (3d) 803 (C.A.) at
    paras. 22-28.

[8]

In this case, in our view, the trial judge's
    modified description of Ms. Vokes duty on entering a highway was not
    inappropriate having regard to the circumstances of the accident. It is
    undisputed that, at the time of accident, the defendant driver was travelling
    at a speed significantly in excess of the posted speed limit of 50 kph.
    Moreover, there was evidence indicating that it would have been difficult for Ms.
    Vokes to detect the excessive speed in the circumstances. Finally, we note that
    the trial judge in this case did not make the error made in one of the
    decisions
relied on by appellant  namely, the error of
    suggesting that there were competing onuses on the two drivers.

[9]

Second, the appellant argued that the trial
    judge erred by failing to instruct the jury on the available range of damages
    for loss of guidance, care and companionship. Trial counsel for the appellant
    asked the trial judge to give such an instruction. However, when opposing
    counsel gave the trial judge a decision indicating that such an instruction can
    only be given with the consent of counsel, appellants trial counsel took no
    steps to correct the mistaken impression of the law that was created.

[10]

Under s. 118 of the
Courts of Justice
    Act
, R.S.O. 1990, c. 43, a trial judge may, but is not
    obliged, to instruct the jury on the range of damages. Although we agree that
    such an instruction may have been helpful in this case, in our view, it is not
    open to the appellant to complain, on appeal, about the trial judges failure
    to give what is essentially an optional instruction when appellants trial counsel
    took no steps to clarify that consent to such an instruction was not required.
    In our view, this omission was the effective equivalent of a failure to object.

[11]

Finally, the appellant argued that the amounts
    awarded by the jury for loss of guidance, care and companionship are gross and
    excessive and should be set aside.

[12]

We disagree. The threshold for appellate
    intervention in a jurys award of damages is extremely high. In the absence of
    an error in the charge, to warrant appellate intervention the jurys
    assessment must be so inordinately high (or low) as to constitute a wholly
    erroneous assessment of the guidance, care and companionship loss:
Fidler
    v. Chiavetti
, 2010 ONCA 210, [2010] O.J. No. 1159, at
    para. 77, citing
To v. Toronto (City) Board of Education
(2001), 55 O.R. (3d) 641 (C.A.) at para. 31.

[13]

As we have said, we agree that the jury in this
    case may well have benefited from an instruction concerning the range of such
    damages. Nonetheless, although the amounts awarded are high, in our view, they
    are not so inordinately high in all the circumstances of this case as to meet
    the threshold for appellate intervention.

[14]

The appeal is therefore dismissed with costs to
    the respondents on a partial indemnity scale fixed in the amount of $20,000
    inclusive of disbursements and applicable taxes.

J. M. Simmons J.A.

R. G. Juriansz J.A.

G. J. Epstein J.A.


